Citation Nr: 0835837	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  05-15 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable evaluation for cervical 
spine degenerative changes, prior to September 20, 2004.  

2.  Entitlement to an evaluation in excess of 10 percent for 
cervical spine degenerative changes, as of September 20, 
2004.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1987 to 
November 1991.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).  In the rating decision, the RO continued the 
noncompensable evaluation for the veteran's service-connected 
cervical spine degenerative changes, and determined that new 
and material evidence had not been submitted to reopen the 
claim of service connection for a back condition.  

In a May 2008 rating decision, the RO increased the veteran's 
evaluation for his service-connected cervical spine 
degenerative changes to 10 percent disabling, effective 
September 20, 2004.  The RO also granted service connection 
for sacroilitis and assigned a 10 percent evaluation, 
effective September 20, 2004.  It was noted that the grant of 
service connection for sacroilitis constituted a full 
resolution pertaining to the issue of service connection for 
a back condition.  Although, the veteran's representative 
asserts in a September 2008 statement that the veteran seeks 
service connection for her back condition, service connection 
for sacroilitis (back condition) has been granted, as noted 
in the May 2008 rating decision.  The Board notes that if the 
veteran is unsatisfied with her current disability 
evaluation, she may file a claim for an increased rating.  
Given the foregoing, the Board finds that the issues on 
appeal are as listed on the title page of this decision.  

In March 2007, the Board remanded the claim for additional 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review.  




FINDING OF FACT

On September 2, 2008, prior to the promulgation of a decision 
in this appeal, the Board received notification from the 
veteran that she wanted to withdrawal her appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of the Substantive Appeal by the 
veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the veteran or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  On September 2, 
2008, prior to the promulgation of a decision in the appeal, 
the Board received notification from the veteran, via her 
representative, indicating that she was satisfied with her 
current 10 percent rating for the service-connected cervical 
spine degenerative changes.  The Board finds the claim for an 
increased rating for cervical spine degenerative changes has 
been withdrawn and is no longer on appeal.  Hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.  




ORDER

The appeal as to entitlement to a compensable evaluation for 
cervical spine degenerative changes, prior to September 20, 
2004 is dismissed.  

The appeal as to entitlement to an evaluation in excess of 10 
percent for cervical spine degenerative changes, as of 
September 20, 2004 is dismissed.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


